Title: From Thomas Jefferson to John Page, 15 July 1763
From: Jefferson, Thomas
To: Page, John


                    
                        Dear Page
                        Shadwell July 15’th 1763
                    
                    Your’s of May 30’th came safe to hand. The rival you mentioned I know not whether to think formidable or not as there has been so great an opening for him during my absence. I say ‘has been’ because I expect there is one no longer since you have undertaken to act as my attorney. You advise me to ‘go immediately and lay siege in form.’ You certainly did not think at the time you wrote this of that paragraph in my letter wherein I mentioned to you my resolution of going to Britain. And to begin an affair of that kind now, and carry it on so long a time in form is by no means a proper plan. No, no, Page, whatever assurances I may give her in private of my esteem for her, or whatever assurances I may ask in return from her, depend on it they must be kept in private. Necessity will oblige me to proceed in a method which is not generally thought fair, that of treating with a ward before obtaining the approbation of her guardian. I say necessity will oblige me to it, because I never can bear to remain in suspence so long a time. If I am to succeed the  sooner I know it the less uneasiness I shall have to go through: if I am to meet with a disappointment the sooner I know it the more of life I shall have to wear it off: and if I do meet with one, I hope in god and verily beleive it will be the last. I assure you that I almost envy you your present freedom; and if Belinda will not accept of my service it shall never be offered to another. That she may I pray most sincerely, but that she will, she never gave me reason to hope. With regard to my not proceeding in form I do not know how she may like it: I am afraid not much: that her guardians would not if they should know of it is very certain. But I should think that if they were consulted after my return, it would be sufficient. The greatest inconvenience would be my not having the liberty of visiting so freely. This is a subject worth your talking over with her; and I wish you would and would transmit me your whole confab at length. I should be scared to death at making her so unreasonable a proposal as that of waiting untill I returned from Britain, unless she could be first prepared for it. I am afraid it will make my chance of succeeding considerably worse. But the event at last must be this, that if she consents, I shall be happy; if she does not, I must endeavor to be as much so as possible. I have thought a good deal on your case, and as mine may perhaps be similar, I must endeavor to look on it in the same light in which I have often advised you to look on yours. Perfect happiness I beleive was never intended by the deity to be the lot of any one of his creatures in this world; but that he has very much put in our power the nearness of our approaches to it, is what I as stedfastly beleive. The most fortunate of us all in our journey through life frequently meet with calamities and misfortunes which may greatly afflict us: and to fortify our minds against the attacks of these calamities and misfortunes should be one of the principal studies and endeavors of our lives. The only method of doing this is to assume a perfect resignation to the divine will, to consider that whatever does happen, must happen, and that by our uneasiness we cannot prevent the blow before it does fall, but we may add to it’s force after it has fallen. These considerations and others such as these may enable us in some measure to surmount the difficulties thrown in our way, to bear up with a tolerable degree of patience under this burthen of life, and to proceed with a pious and unshaken resignation till we arrive at our journey’s end, where we may deliver up our trust into the hands of him who gave it, and receive such reward as to him shall seem proportioned to our merit. Such dear Page, will be the language of the man who considers his situation in this life, and  such should be the language of every man who would wish to render that situation as easy as the nature of it will admit. Few things will disturb him at all; nothing will disturb him much.
                    If this letter was to fall into the hands of some of our gay acquaintance, your correspondent and his solemn notions would probably be the subjects of a great deal of mirth and raillery, but to you I think I can venture to send it. It is in effect but a continuation of the many conversations we have had on subjects of this kind; and I heartily wish we could now continue these conversations face to face. The time will not be very long now before we may do it, as I expect to be in Williamsburg by the first of October if not sooner. I do not know that I shall have occasion to return if I can rent rooms in town to lodge in; and to prevent the inconveniency of moving my lodgings for the future, I think to build. No castle though I assure you, only a small house which shall contain a room for myself and another for you, and no more, unless Belinda should think proper to favor us with her company, in which case I will enlarge the plan as much as she pleases. Make my compliments to her particularly, as also to Suckey Potter, Judey Burwell and such others of my acquaintances as enquire after me. I am Dear Page your sincere friend,
                    
                        T: Jefferson
                    
                